DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENTS
Patent Board Decision dated 5/3/2022, reversed Examiner. Examiner performed an updated search and an interference search. This Application is allowable. 

Allowable Subject Matter
Claims 16-22 & 24-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent Claims 16 & 26, the prior art found does not specifically teach displaying graphical objects, a single media file being assigned to each of the graphical objects; indicating first probabilities by a feature of the graphical objects; detecting an operating action of a user, by which the feature of at least one graphical object is modified; assigning second probabilities to the graphical objects as a function of the modification of the feature of the at least one graphical object; wherein the feature of the at least one graphical object correlates linearly with the second probabilities; and selecting the media files for playback as a function of the second probabilities during a shuffle functionality; wherein the first and second probabilities are the probabilities that the media files assigned to the graphical objects are played during a shuffle functionality, wherein the media files and the first and/or second probabilities are displayed in a list, and the media file having a greatest first and/or second probability is displayed in first place on the list.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
				Reason For Allowance
Prior art of record and newly presented art in the IDS dated 4/26/2022 Wohlert, does not teach based on user action assigning first and second probabilities to graphical objects wherein the user action modifies a feature of at least one graphical object which results in assigning first and second probabilities go graphical objects. The media files displayed in the playback list is a function of the assigned probabilities during a shuffle playback functionality wherein the media having the greatest probability is displayed first on the list. Wohlert displays a playlist with media based on user preferences and not assigned probabilities that are generated from a user action that modified the object’s feature.  

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGIE BADAWI whose telephone number is (571)270-7590. The examiner can normally be reached Monday thru Wednesday 9:00am - 5:00pm EST with Thursdays and Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGIE BADAWI/Primary Examiner, Art Unit 2179